       Case 2:20-cr-00146-WFN     ECF No. 21    filed 11/19/20   PageID.48 Page 1 of 3




 1
 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     Nov 19, 2020
                                                                           SEAN F. MCAVOY, CLERK

 5
 6
 7                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9    UNITED STATES OF AMERICA,                     Case No. 2:20-CR-00146-WFN-1
10                               Plaintiff,        STIPULATED PROTECTIVE
11                                                 ORDER REGARDING COMPUTER
                    v.                             FORENSIC REVIEW PROCEDURES
12                                                 FOR CHILD PORNOGRAPHY
13    JAIDEN GYVAN PETERSEN,                       CONTRABAND
14                            Defendant.           Court:
15                                                 Hon. Wm. Fremming Nielsen
                                                   United States District Judge
16
17
           The Court has received and reviewed the Stipulation Regarding Computer
18
     Forensic Review Procedures For Child Pornography Contraband filed by the parties in
19
     the above-captioned matter, and is fully advised.
20
           GOOD CAUSE HAVING BEEN SHOWN, the Court hereby ORDERS that the
21
     Stipulation Regarding Computer Forensic Review Procedures For Child Pornography
22
     Contraband filed by the parties, ECF No. 19, is GRANTED.
23
           1.    IT IS FURTHER ORDERED that 18 U.S.C. § 3509(m) applies to this
24
     case, and the Court is required to deny defense requests to copy, photograph, duplicate,
25
     or otherwise reproduce material constituting child pornography if the government makes
26
     the material reasonably available to Defendant and provides an ample opportunity for
27
     the defense to examine it at a government facility. See 18 U.S.C. § 3509(m).
28

     ORDER REGARDING CHILD PORNOGRAPHY FORENSIC REVIEW - 1
Case 2:20-cr-00146-WFN   ECF No. 21   filed 11/19/20   PageID.49 Page 2 of 3
       Case 2:20-cr-00146-WFN      ECF No. 21    filed 11/19/20   PageID.50 Page 3 of 3




 1         5.     IT IS FURTHER ORDERED that the designated defense expert, Jennifer
 2   McCann, will leave at the government facility any equipment, including hard drives,
 3   which contain child pornography contraband that is identified during forensic
 4   evaluation. The parties may readdress this matter with the Court upon notice that the
 5   defense intends to retain a different defense expert.
 6         6.     IT IS FURTHER ORDERED that for the purpose of trial, the government
 7   agrees to make available a digital copy of any government trial exhibit that contains
 8   contraband, which will be kept in the custody and control of the case agent. Upon
 9   reasonable notice by the defense, the case agent will also maintain for trial digital copies
10   of any proposed defense exhibit that contains contraband. If the defense team intends to
11   offer, publish, or otherwise utilize any government or defense exhibit contained on the
12   digital copy maintained by the case agent during trial, the case agent shall assist the
13   defense team in publishing or utilizing the exhibit that contains contraband upon
14   notification by the defense team.
15
           IT IS SO ORDERED. The Clerk shall enter this Order and furnish copies to
16   counsel.
17         Dated this 19th day of November, 2020.
18
19
20                                        ____________________________________________
                                             HONORABLE WM. FREMMING NIELSEN
21
                                            SENIOR UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

     ORDER REGARDING CHILD PORNOGRAPHY FORENSIC REVIEW - 3
